                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

GREGORY SYKES,

       Plaintiff,

v.                                                        Case No: 8:19-cv-19-T-35SPF

HILLSBOROUGH COMMUNITY
COLLEGE,

       Defendant.
                                         /


                                         ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s Motion for

Leave to Proceed In Forma Pauperis and Affidavit of Indigency. (Dkt. 2) On January 31,

2019, United States Magistrate Judge Sean P. Flynn issued a Report and

Recommendation, finding that Plaintiff’s Complaint “fails to state a claim for which relief

may be granted.” (Dkt. 5) As such, Judge Flynn recommended that Plaintiff’s Complaint

be dismissed and his motion to proceed in forma pauperis be denied. (Id.) Plaintiff has

not filed an objection to the Report and Recommendation, and the time for doing so has

passed.

       In the Eleventh Circuit, a district judge may accept, reject, or modify a magistrate

judge’s report and recommendation after conducting a careful and complete review of the

findings and recommendations. 28 U.S.C. § 636(b)(1); see Williams v. Wainwright, 681

F.2d 732, 732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge “shall

make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This
requires that the district judge “give fresh consideration to those issues to which specific

objection has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir. 1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).

       Upon consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects.

       Accordingly, it is ORDERED that:

       1.     The Report and Recommendation, (Dkt. 5), is CONFIRMED and ADOPTED

              as part of this Order;

       2.     Plaintiff’s Complaint, (Dkt. 1), is DISMISSED;

       3.     Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and Affidavit of

              Indigency, (Dkt. 2), is DENIED; and

       4.     The CLERK is directed to CLOSE this case.

       DONE and ORDERED in Tampa, Florida, this 10th day of April, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Person
